Name: 2010/377/: Commission Decision of 7 July 2010 releasing Estonia from certain obligations to apply Council Directives 66/402/EEC and 2002/57/EC in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L. (notified under document C(2010) 4526) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  technology and technical regulations;  plant product;  means of agricultural production;  Europe
 Date Published: 2010-07-08

 8.7.2010 EN Official Journal of the European Union L 173/73 COMMISSION DECISION of 7 July 2010 releasing Estonia from certain obligations to apply Council Directives 66/402/EEC and 2002/57/EC in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L. (notified under document C(2010) 4526) (Only the Estonian text is authentic) (Text with EEA relevance) (2010/377/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 23a thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (2), and in particular Article 28 thereof, Having regard to the application submitted by Estonia, Whereas: (1) Directives 66/402/EEC and 2002/57/EC set out certain provisions for the marketing of cereal seed and seed of oil and fibre plants. Those Directives also provide that, subject to certain conditions, Member States may be wholly or partially released from the obligation to apply the provisions of those Directives in respect of certain species. (2) Estonia has applied for release from their obligations in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L. (3) The seed of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L. is not normally reproduced or marketed in Estonia. In addition, the economic importance of this seed is not significant in this Member State. (4) Therefore, as long as those conditions remain, this Member State should be released from the obligation to apply the provisions of Directives 66/402/EEC and 2002/57/EC to the species in question. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Estonia is released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14(1), in respect of the species of Avena strigosa Schreb. Article 2 Estonia is released from the obligation to apply Directive 2002/57/EC, with the exception of Article 17, in respect of the species of Brassica nigra (L.) Koch and Helianthus annuus L. Article 3 This Decision is addressed to the Republic of Estonia. Done at Brussels, 7 July 2010. For the Commission John DALLI Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. (2) OJ L 193, 20.7.2002, p. 74.